DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A1 - Figure 1: a liquid natural gas feed (LNG) feed and features refrigeration recovery for the main refrigeration system, an LNG expander, a main feed pre-separation vessel, three levels of reflux (with two pre-separation or pre-sep vessels), and thermosiphon-type reboiler circulation.
Species A2 - Figure 2: processing of the bottoms liquid stream 118 from NRU column 130.  The bottoms liquid stream 118 is pumped back via pump 132 as liquid stream 134 to the heat exchanger 112 where it enters bottoms liquid warming passage 136 for use in providing refrigeration or condensing duty for the main natural gas feed 108.
Species A3 - Figure 3: a warm natural gas feed and features a forced-circulation reboiler, and two levels of reflux (with one pre-separation vessel). A warm natural gas feed stream 208 is cooled and at least partially condensed in the main feed cooling passage 211 of main heat exchanger 212. The resulting stream 214 is then let down in pressure and partially vaporized by a JT valve 216. The resulting stream 218 is fed to NRU column 230.  Alternative expansion devices known in the art may be used in place of JT valve 216.
Species A4 – Figure 4: a feed of natural gas 310 is received by a main feed cooling passage 311 in main heat exchanger 312 and is at least partially condensed therein. The resulting cold stream 314 is then let down in pressure and partially vaporized by a JT valve 316. The 
Species A5 - Figure 5: a feed of natural gas 410 is received by a main feed cooling passage 411 in main heat exchanger 412 and is at least partially condensed therein.  The resulting cold stream 414 is then let down in pressure and partially vaporized by a JT valve 416.  The resulting stream 418 is fed into main feed inlet of the NRU column 430.
The species are independent or distinct because of distinct feed line streams, refrigerant flows and passages. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the prior art applicable to the particular details of one invention would likely not be applicable to another such that the inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763